                  Case 2:19-cv-02184-JS Document 16 Filed 08/29/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CHRISTINA MARY REYNOLDS,                     )
                                                 )
                                 Plaintiff,      )
                                                 )
             v.                                  )
                                                 )
                                                   C.A. No. 2:19-cv-02184-JS
    CHESAPEAKE & DELAWARE                        )
    BREWING HOLDINGS, LLC;                       )
    CHESAPEAKE & DELAWARE                        )
    BREWING PENNSYLVANIA                         )
    HOLDINGS, LLC; IRON HILL                     )
    BREWERY, LLC; KEVIN FINN,                    )
    MARK EDELSON, KEVIN DAVIES,                  )
                                                 )
                                 Defendants.     )

                    CASE MANAGEMENT AND SCHEDULING ORDER

                  AND NOW, this 28th day of August, 2019, the Court having conducted

       a Rule 16 conference with the parties, it is ORDERED the schedule in the

       above-captioned matter is as follows:

            • The Parties shall exchange their initial disclosures pursuant to
              Fed.R.Civ.P.26(a)(1) on or before August 30, 2019;

            • Plaintiff shall file an amended complaint, on or before September 4, 2019;
              Defendants shall file an answer or other response to the amended complaint,
              if at all, on or before September 27, 2019;

            • Should Defendants file a Rule 12 motion in response to Plaintiff’s
              amended complaint, Plaintiff’s opposition to such motion shall be due on
              or before October 25, 2019 and Defendants’ reply shall be due on or before
              November 8, 2019;


•   01:25

                                               -1-
                Case 2:19-cv-02184-JS Document 16 Filed 08/29/19 Page 2 of 2




            • A teleconference to discuss the possibility of early settlement discussions
             with a Magistrate Judge shall take place on December 11, 2019, at 3:00 p.m.
             Counsel for Plaintiff are to initiate the call;

            • Initial discovery regarding, inter alia, class/collective certification and
             plaintiff’s claims to be completed by January 10, 2020;

            • Motions for class/collective certification and summary judgment to be
             filed by January 31, 2020; Any oppositions shall be filed by February 28,
             2020; Any replies shall be filed by March 10, 2020;

            • The Court shall hear oral argument on any motions for class/collective
             certification and summary judgment on April 2, 2020 at 9:30 a.m. in
             Courtroom 14B;

            • A status conference shall be conducted on May 6, 2020 at 9:30 a.m. in
             Courtroom 14B. Counsel shall submit a joint status report
             regarding any remaining discovery and motion practice necessary for the
             efficient disposition of the action, as well as the anticipated trial length and
             date;

            • Counsel are referred to Judge Sánchez’s operating procedures for further
             information:
             http://www.paed.uscourts.gov/documents/procedures/sanpol.pdf.



                                                      BY THE COURT:


                                                      /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.




•   01:25

                                                -2-
